Citation Nr: 0834886	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service for a left eye 
disorder, and if so, whether service connection is warranted 
for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's pastor


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

The issue of entitlement to service connection for a left eye 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in January 1996 denied the 
veteran's claim of entitlement to service connection for a 
left eye disorder.

2.  Evidence associated with the claims file since the 
January 1996 rating decision was not of record at the time of 
the January 1996 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a left eye disorder.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
left eye disorder, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2007).

2.  New and material evidence has been submitted, thus the 
claim of entitlement to service connection for a left eye 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

For reasons explained in detail below, the veteran's claim of 
entitlement to service connection for a left eye disorder is 
found to be reopened by way of the submission of new and 
material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claim.  

II.  Merits of the Claim to Reopen

An unappealed rating decision in January 1996 denied the 
veteran's claim of entitlement to service connection for a 
left eye disorder on the basis that there was no record of a 
condition of the left eye showing a chronic disability 
subject to service connection.  The relevant evidence of 
record at the time of the January 1996 rating decision 
consisted of service treatment records.  The veteran did not 
file a notice of disagreement for that claim within the one-
year time limit after the January 1996 rating decision.  
Therefore, the January 1996 rating decision is final based on 
the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In November 2004, the veteran filed another claim for service 
connection for a left eye disorder.  Evidence received since 
the January 1996 rating decision includes VA treatment 
records, a VA examination, statements by the veteran, and an 
August 2008 travel Board hearing transcript.  All of the 
evidence received since the January 1996 rating decision is 
new in that it was not of record at the time of the January 
1996 decision.  The service treatment records reveal that the 
veteran has white cataract in the left eye.  The January 2007 
VA examination noted that the veteran's left eye, status post 
cataract surgery, had corrected visual acuity of 20/20.  As 
the veteran showed that he was diagnosed with a left eye 
disability during the appeals process, the evidence raises a 
reasonable possibility of substantiating the claim, namely 
that the veteran has a current left eye disorder and the 
Board finds that evidence to be material.  

Accordingly, as new and material evidence has been submitted, 
the veteran's claim is reopened. 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a left eye disorder is 
reopened and the appeal is granted to that extent only.
REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The veteran contends that the in-service injury to his right 
eye led to his left eye disorder.  As the veteran's left eye 
disorder may be related to the in-service injury of the 
veteran's right eye, the Board has determined that a VA 
examination and opinion is necessary to make a decision on 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded an eye 
examination by an ophthalmologist to 
determine the identity and etiology of 
any left eye disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
ophthalmologist should state whether or 
not any left eye disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability), etiologically related to 
the veteran's injury of the right eye 
in service or is otherwise related to 
military service to include any 
symptomatology shown in service.  The 
ophthalmologist should also comment on 
whether it is at least as likely as not 
(i.e., a fifty percent or greater 
probability) that the veteran's 
service-connected right eye disorder 
caused or aggravated the veteran's left 
eye disorder.  The ophthalmologist 
should provide a thorough rationale for 
his or her conclusion and confirm that 
the claims file was available for 
review.  Please send the claims folder 
to the ophthalmologist for review in 
conjunction with the examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a left eye disorder, 
based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


